    Case 3:20-cv-03027-BRM-DEA Document 1 Filed 03/19/20 Page 1 of 3 PageID: 1


                        IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY (TRENTON VICINAGE)

WILFREDO CLETO-SORIANO,                      :
                                             :                CIVIL ACTION NO.
                              Plaintiff,     :
                                             :                JURY TRIAL DEMANDED
         v.                                  :
                                             :
CARGO TRANSPORTERS, INC., NICK               :
RODRIGUEZ, JOHN DOE(S) 1-10 (fictitious      :
names, true names unknown), JANE DOE(S) 1-10 :
(fictitious names, true names unknown), ABC  :
CORPORATION(S) 1-10 (fictitious names, true  :
names unknown),                              :
                              Defendants.    :

                                      NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendants Cargo Transporters, Inc. (“CTI”), and Nick

Rodriguez, by and through their attorneys, Salmon, Ricchezza, Singer & Turchi, LLP, hereby

remove this matter from the Superior Court of New Jersey, Law Division, Middlesex County, to the

United States District Court of the District of New Jersey pursuant to 28 U.S.C. Section 1441 et seq.

and in support thereof aver as follows:

        1.       On or about February 27, 2020, Plaintiff Wilfredo Cleto-Soriano filed a Complaint in

the Superior Court of New Jersey, Law Division, Middlesex County. (A copy of the Complaint is

attached hereto as Exhibit “A.”)

        2.       Summons was issued by Plaintiff to CTI and Mr. Rodriguez. The summons was

undated. (A copy of the summons is attached hereto as Exhibit “B.”)

        3.       While the summons is undated and Plaintiff has not yet filed proof of service with

the Court, CTI and/or Mr. Rodriguez were not served prior to February 27, 2020 (the date the

Complaint was filed with the State Court).

        4.       At all times relevant hereto, Plaintiff is and was a citizen of the State of New Jersey

residing at 251 Baldwin Street, 1st Floor, New Brunswick, NJ.


{J0568126.DOC}
    Case 3:20-cv-03027-BRM-DEA Document 1 Filed 03/19/20 Page 2 of 3 PageID: 2


        5.       At all times relevant hereto, CTI is and was a North Carolina corporation with its

principal place of business located at 3390 N. Oxford Street, Claremont, NC 28610.

        6.       At all times relevant hereto, Mr. Rodriguez is and was a resident of Virginia with a

residence of 1112 Oakgrove Avenue, Martinsville, VA 24112.

        7.       The Complaint alleges that Plaintiff sustained injuries as a result of an accident on

April 16, 2018, while he was a passenger in a motor vehicle traveling northbound on Tower Road

in South Brunswick, NJ.

        8.       The Complaint alleges that, as a result of the alleged incident in question, he suffered

the following:

                 severe and permanent bodily injuries for which he has obtained
                 medical treatment and which have caused him great pain and
                 suffering, incapacitated him from pursuing usual activities and left
                 him with permanent disabilities that will in the future similarly
                 incapacitate him, cause him pain and suffering, and require medical
                 attention.

The Complaint further makes a demand for punitive damages.

        9.       Based on the aforementioned injuries, it appears that this case has an amount in

controversy in excess of $75,000.00 exclusive of interest and costs.

        10.      This Court has original jurisdiction of this matter pursuant to 28 U.S.C. §1332 in that

there is complete diversity of citizenship.

        11.      The documents attached hereto constitute all of the pleadings, process and orders

served upon the petitioner in this action in Superior Court.

        12.      This case is removable from Superior Court pursuant to 28 U.S.C. §1446 et seq.

        13.      This notice is being filed within thirty (30) days of service of Plaintiff’s summons

and Complaint on the first Defendant to receive service in this matter.




{J0568126.DOC}                                     -2-
    Case 3:20-cv-03027-BRM-DEA Document 1 Filed 03/19/20 Page 3 of 3 PageID: 3


        14.      Diversity of citizenship existed at the time the action sought to be removed was

commenced and continues through the time of filing of this Notice such that Defendant is entitled to

remove this matter pursuant to 28 U.S.C. §§1332, 1441 and 1446.

        15.      Based on the matter set forth here and above, this case is removable and said

removal has commenced within the time provided by 28 U.S.C. §1446(b).

        16.      All named Defendants consent to removal of this matter.

        WHEREFORE, Defendants Cargo Transporters, Inc., and Nick Rodney Rodriguez pray that

the above-captioned action, now pending against it in the Superior Court of New Jersey, be

removed therefrom to this Court.



                                      SALMON, RICCHEZZA, SINGER & TURCHI LLP


                                       /s/ Justin P. Callaway
                                      Zachary Ballard, Esq. (NJ ID #1447-2007)
                                      Justin P. Callaway, Esq. (NJ ID #03201-2007)
                                      123 Egg Harbor Road, Suite 406
                                      Sewell, NJ 08080
                                      Phone: (856) 354-8074
                                      Fax: (856) 354-8075
                                      Attorney for Defendants Cargo Transporters, Inc.
                                      and Nick Rodney Rodriguez




{J0568126.DOC}                                   -3-
